UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-1745



RUTH ANDERSON,

                                                Plaintiff - Appellant,

          versus


OLD DOMINION     JOB   CORPS   CENTER;   RES-CARE,
INCORPORATED,

                                               Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Lynchburg.  Norman K. Moon, District
Judge. (CA-03-52-6)


Submitted:   October 25, 2004              Decided:   November 15, 2004


Before WILKINSON, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ruth Anderson, Appellant Pro Se. Henry Cannon Spalding, III, SANDS,
ANDERSON, MARKS & MILLER, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Ruth   Anderson   appeals    the   district   court’s   order

dismissing her claims under Title VII of the Civil Rights Act of

1964, as amended, for her failure to comply with the magistrate

judge’s order.   We have reviewed the record and find no abuse of

discretion.   See Ballard v. Carlson, 882 F.2d 93 (4th Cir. 1989).

Accordingly, we deny Anderson’s motion for protective custody and

affirm on the reasoning of the district court.    See Anderson v. Old

Dominion Job, No. CA-03-52-6 (W.D. Va. May 24, 2004).      We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                             AFFIRMED




                               - 2 -